Citation Nr: 1229539	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-15 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to June 1983, and from May 1985 to July 1992.  He also served in the Army Reserves from 1992 to 2001.  He died in October 2001.  The Appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  However, the RO in Montgomery, Alabama, has ultimate jurisdiction of the appeal since the Appellant now resides in Alabama.  

In June 2010, the Veteran testified at a Board hearing.  A transcript of the hearing is in the record. 

The appeal was previously before the Board in November 2010, at which time it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In February 2010, the Veteran provided testimony before a Veterans Law Judge via a Video Conference at the RO.  In the interim period, the Veterans Law Judge who presided over that hearing retired from the Board.  In July 2012, the Veteran was notified of such and she requested to appear for a new Video Conference hearing before a Veterans Law Judge at her RO.  As such a hearing has not yet been conducted, the RO should schedule such a hearing. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011). See August 2012 Hearing Clarification Letter. 


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Video Conference hearing at the Regional Office before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


